DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-20 are pending.
	Claims 1, 14, and 20 have been amended. 
Response to Arguments
3.	The nonstatutory double patenting rejection with respect to claims 1-20 is hereby withdrawn in light of Terminal Disclaimer field 11/20/2020.
4.	.Applicant’s arguments with respect to limitation “automatically” determining device requirements recited in claims 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-9,14,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2009/0059814 hereinafter referred to as Nixon) in view of  Ramamoorthy et al. (US 2005/0091068 hereinafter referred to as Ramamoorthy), further in view of Gao et al. (US 8,386,593 hereinafter referred to as Gao).

9.	Regarding claim 1. 
Nixon teaches:
“A method for configuring a network, comprising: receiving a set of network requirements” (Nixon [0103] [0104], receiving user’s inputs for network model configuration. The network model includes plurality of network devices selected by the user).
“storing at least a portion of the set of network requirements to a system data store prior to completing a configuration of any one of a plurality of network devices to be configured based on the set of network requirements” (Nixon [0102][0104], storing the network model in memory or other location. The network model includes the selected network device in design environment).
“in response to the storage of at least the portion of the set of network requirements, receiving from the system data store the stored network requirements (Nixon [0106], accessing the selected network devices of the network model).
 “storing to the system data store the determined device requirements for the plurality of network devices…..” (Nixon [0107] [0102], determining the parameters for the network devices of the network model. saving the network model in memory or storage location).
Examiner note: Nixon teaches selecting the “device requirements” as discussed above. However, Nixon is silent about the selection is being “automatically” as claimed. 
Nixon does not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;”
“providing to each different corresponding instance of a proxy agent component included  in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements, wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and  wherein each of the network devices that includes the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device”
Ramamoorthy teaches: 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;” (Ramamoorthy [0012], vendor independent configuration for network devices).
“providing to each different corresponding instance of a proxy agent component included in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements” (Ramamoorthy [0008] [0019], plurality device translators corresponding to the plurality of network devices. The vendor independent configuration imported to the translator of the device for configuration
“wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and wherein each of the network devices that includes the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device” (Ramamoorthy [0008][0019], plurality of device translators for corresponding plurality of network devices. The translators generates device-specific configuration from vendor independent configuration in order to configure the network devices).
Both Nixon and Ramamoorthy teaches network device configuration, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon to include plurality of device translators for corresponding network devices to translate vendor independent configuration as disclosed by Ramamoorthy, such feature allows to configure network devices from vendor independent configuration into vendor specific configuration ([0012]).
Nixon and Ramamoorthy do not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
Gao teaches:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements ” (Gao col. 3 lines 1-10, col. 5 lines 35-43, computerized network engineering system for automatically collecting network device configuration information for selected devices, and presenting at the network interactive map. The interactive network map is communication network model comprising network elements designed by a user).
Nixon, Ramamoorthy and Gao teach network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon and Ramamoorthy to include automatic device configuration information collection feature for a network model as disclosed by Gao, such automation is useful to a user for quickly create network model of interest (Gao col. 14 lines 50-57). 

10.	Regarding claim 2, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the set of network requirements is received from a user” (Nixon [0103], receiving user’s inputs for network model configuration).

11.	 Regarding claim 253, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the set of network requirements is received via an application programming interface” (Nixon [0103], receiving user’s inputs for the network model through interfaces for adding, deleting, etc.).
  
12.	Regarding claim 4, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the set of network requirements includes a specification of a desired configuration for the network” (Nixon [0113], selecting network topology type such as, mesh, star, and star mesh).

13.	Regarding claim 5. Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the set of network requirements is a set of declarative Attorney Docket No. APSTPOO1C122 PATENTnetwork requirements” (Nixon [0113], known topologies for the network model).

14.	Regarding claim 6, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the set of network requirements specify a desired mesh network topology” (Nixon [0113], selecting network topology type such as, mesh, star, and star mesh).
 .  
15.	Regarding claim 7, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“further comprising identifying the plurality of devices required to 5implement the received network requirements” (Nixon [0104], adding network devices for the network model). 

16.	Regarding claim 8, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the plurality of devices includes a network switch” (Nixon [0104] [0045], selecting a network device such as field device. The field device includes switches). 

17.	Regarding claim 9, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Nixon teaches:
“wherein the proxy agent component of one of the network devices provides, for use by a management server, a device status of the one of the network devices” (Nixon [0101], reporting to an engine performance data measured by the network devices).

18.	Regarding claim 14, 
Nixon teaches:
“A system for configuring a network, comprising: a processor configured to (Nixon Fig. 8, computer system).
“receive a set of network requirements; (Nixon [0103] [0104], receiving user’s inputs for network model configuration. The network model includes plurality of network devices selected by the user).
“store at least a portion of the set of network requirements to a system data store 25prior to completing a configuration of any one of a plurality of network devices to be configured based on the set of network requirements” (Nixon [0102][0104], storing the network model in memory or other location. The network model includes the selected network device in design environment).
“in response to the storage of at least the portion of the set of network requirements, receive from the system data store the stored network requirements” (Nixon [0106], accessing the selected network devices of the network model).
 “store to the system data store the determined device requirements for the plurality of network devices…..”(Nixon [0107] [0102], determining the parameters for the network devices of the network model. saving the network model in memory or storage location).
Examiner note: Nixon teaches selecting the “device requirements” as discussed above. However, Nixon is silent about the selection is being “automatically” as claimed. 
Nixon does not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;”
“provide to each different corresponding instance of a proxy agent component included  in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements, wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and” 
“wherein each of the network devices that includes the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device”
Ramamoorthy teaches: 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;” (Ramamoorthy [0012], vendor independent configuration for network devices).
“provide to each different corresponding instance of a proxy agent component included in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements” (Ramamoorthy [0008] [0019], plurality device translators corresponding to the plurality of network devices. The vendor independent configuration imported to the translator of the device for configuration
“wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and  wherein each of the network devices that includes the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device” (Ramamoorthy [0008][0019], plurality of device translators for corresponding plurality of network devices. The translators generates device-specific configuration from vendor independent configuration in order to configure the network devices).
Both Nixon and Ramamoorthy teaches network device configuration, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon to include plurality of device translators for corresponding network devices to translate vendor independent configuration as disclosed by Ramamoorthy, such feature allows to configure network devices from vendor independent configuration into vendor specific configuration ([0012]).
Nixon and Ramamoorthy do not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
Gao teaches:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements ” (Gao col. 3 lines 1-10, col. 5 lines 35-43, computerized network engineering system for automatically collecting network device configuration information for selected devices, and presenting at the network interactive map. The interactive network map is communication network model comprising network elements designed by a user).
Nixon, Ramamoorthy and Gao teach network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon and Ramamoorthy to include automatic device configuration information collection feature for a network model as disclosed by Gao, such automation is useful to a user for quickly create network model of interest (Gao col. 14 lines 50-57). 

19.	Regarding claim 15 Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 14.
Nixon teaches:
“wherein the plurality of devices includes a network switch” (Nixon [0104] [0045], selecting a network device such as field device. The field device includes switches). 

20.	Regarding claim 20, 
Nixon teaches:
“A computer program product for configuring a network, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (Nixon teaches a set of instructions stored in computer readable medium (Nixon claim 1)). 
“receiving a set of network requirements” (Nixon [0103] [0104], receiving user’s inputs for network model configuration. The network model includes plurality of network devices selected by the user).
“storing at least a portion of the set of network requirements to a system data store prior to completing a configuration of any one of a plurality of network devices to be configured based on the set of network requirements” (Nixon [0102][0104], storing the network model in memory or other location. The network model includes the selected network device in design environment).
“in response to the storage of at least the portion of the set of network requirements, receiving from the system data store the stored network requirements (Nixon [0106], accessing the selected network devices of the network model).
 “storing to the system data store the determined device requirements for the plurality of network devices…..” (Nixon [0107] [0102], determining the parameters for the network devices of the network model. saving the network model in memory or storage location).
Examiner note: Nixon teaches selecting the “device requirements” as network device parameters as discussed above. However, Nixon is silent about the selection is being “automatically” as claimed. 
Nixon does not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;”
“providing to each different corresponding instance of a proxy agent component included  in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements, wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and “
“wherein each of the network devices that include the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device.
Ramamoorthy teaches: 
“……wherein the device requirements include declarative device requirements generated using the set of network requirements for the plurality of network devices;” (Ramamoorthy [0012], vendor independent configuration for network devices).
“providing to each different corresponding instance of a proxy agent component included in each network device of the plurality of the network devices to be configured based on the stored device requirements, at least a portion of the stored device requirements including a corresponding portion of the declarative device requirements” (Ramamoorthy [0008] [0019], plurality device translators corresponding to the plurality of network devices. The vendor independent configuration imported to the translator of the device for configuration
“wherein the corresponding portion of the declarative device requirements received at the each corresponding proxy agent component includes a specification of a desired configuration; and  wherein each of the network devices that includes the corresponding proxy agent component generates native hardware instructions for the corresponding network device based on the corresponding received device requirements to configure the corresponding network device” (Ramamoorthy [0008][0019], plurality of device translators for corresponding plurality of network devices. The translators generates device-specific configuration from vendor independent configuration in order to configure the network devices).
Both Nixon and Ramamoorthy teaches network device configuration, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon to include plurality of device translators for corresponding network devices to translate vendor independent configuration as disclosed by Ramamoorthy, such feature allows to configure network devices from vendor independent configuration into vendor specific configuration ([0012]).
Nixon and Ramamoorthy do not teach:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements” 
Gao teaches:
“using the stored network requirements to automatically determine device requirements for the plurality of network devices based on analysis of the received stored network requirements ” (Gao col. 3 lines 1-10, col. 5 lines 35-43, computerized network engineering system for automatically collecting network device configuration information for selected devices, and presenting at the network interactive map. The interactive network map is communication network model comprising network elements designed by a user).
Nixon, Ramamoorthy and Gao teach network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon and Ramamoorthy to include automatic device configuration information collection feature for a network model as disclosed by Gao, such automation is useful to a user for quickly create network model of interest (Gao col. 14 lines 50-57). 

21.	Claims 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2009/0059814 hereinafter referred to as Nixon) in view of Ramamoorthy et al. (US 2005/0091068 hereinafter referred to as Ramamoorthy), in view of Pani (US 2016/0342510 hereinafter referred to as Pani), and further in view of Gao et al. (US 8,386,593 hereinafter referred to as Gao)

22.	Regarding claim 1010, Nixon in view of Ramamoorthy, and further in view of Gao teaches all the limitations of claim 1.
Pani teaches:
“wherein at least one of the proxy agent components publishes a status identifier of one of the plurality of network devices to the same system data store that also stores at least the portion of the set of network requirements and the determined device requirements for the plurality of network devices” (Pani [0007] [0026], sending memory information and flow information to a remote server. The memory information can be about ternary content addressable memory (TCAM) of the ASICS). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

23.	Regarding claim 11, Nixon in view of Ramamoorthy, in view of Pani and further in view of Gao teaches all the limitations of claim 10.
Pani teaches: “wherein the status identifier is published in response to a 15detection that a Ternary Content Addressable Memory (TCAM) table has overflowed” (Pani [0058], receiving memory information about ternary content addressable memory (TCAM) and flow information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information such as TCAM and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

24.	Regarding claim 12, Nixon in view of Ramamoorthy, in view of Pani and further in view of Gao teaches all the limitations of claim 10.
Pani teaches:
“further comprising performing an action in response to the status identifier” (Pani [0058],   programming memory layout of the ASIC component in response to received memory information and flow information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information such as TCAM and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

25.	Regarding claim 13, Nixon in view of Ramamoorthy, in view of Pani and further in view of Gao teaches all the limitations of claim 10.
Nixon teaches: 
“further comprising determining a status of achieving the stored network requirements using at least the received status identifier, and storing to the system data 20store the status of achieving the stored network requirements (Nixon [0102], saving the designed network model).

26.	Regarding claim 2016, Nixon in view of Ramamoorthy, further in view of Gao teaches all the limitations of claim 14.
Pani teaches:
“wherein at least one of the proxy agent components is configured to publish a status identifier of one of the plurality of network devices to the same system data store that also stores at least the portion of the set of network requirements and the determined device requirements for the plurality of network devices” (Pani [0007] [0026], sending memory information and flow information to a remote server. The memory information can be about ternary content addressable memory (TCAM) of the ASICS). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

27.	Regarding claim 17, Nixon in view of Ramamoorthy, in view of Pani and further in view of Gao teaches all the limitations of claim 16.
Pani teaches:
“wherein the status identifier is published in response to a 15detection that a Ternary Content Addressable Memory (TCAM) table has overflowed” (Pani [0058], receiving memory information about ternary content addressable memory (TCAM) and flow information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information such as TCAM and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

28.	Regarding claim 18, Nixon in view of Ramamoorthy, in view of Pani, and further in view of Gao teaches all the limitations of claim 16.
Pani teaches:
“the processor is further configured to perform an action in response to the status identifier” (Pani [0058],   programming memory layout of the ASIC component in response to received memory information and flow information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon, Ramamoorthy and Gao to include a feature for sending memory information such as TCAM and flow information to remote server as disclosed by Pani, the feature allows the system to optimize the forwarding entries of the ASIC component (Pani [00058]).

29.	Regarding claim 19, Nixon in view of Ramamoorthy, in view of Pani, and further in view of Gao teaches all the limitations of claim 16.
Nixon teaches: 
“the processor is  further configured to determining a status of achieving the stored network requirements using at least the received status identifier, and storing to the system data 20store the status of achieving the stored network requirements”(Nixon [0102], saving the designed network model).
Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        
/HANNAH S WANG/Primary Examiner, Art Unit 2454